DETAILED ACTION
This office action is a response to an application filed on 06/29/2022 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/30/2021 and 11/02/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




5.	Claims 1-4, 8-11 and 15-18 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over MIikka Poikselk et al (VoLTE End to End and Signaling” in; “Voice over LTE”,1 February 2012 (2012-02-01) in view of Noldus et al (US 2012/0191721 A1).

Regarding claim 1, MIikka Poikselk et al discloses a non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform steps of: monitoring Session Initiation Protocol (SIP) registration messages, (page 107; 5.4: IMS Registration; lines 1-5; S-CSCF serves the user in SIP registration, page 108; lines 1-21; S-CSCF monitors or learns the route to the UE, UE registers the IMS services at S-CSCF, page 112, 5.4.5; S-CSCF Challenges the UE; S-CSCF performs authentication based on registration request and rejects the registration request, therefore S-CSCF monitors received registration messages, page 113; 5.4.7; Registration at the S-CSCF, S-CSCF checking the received registration message for authentication) by the processing device in a monitoring system (page 108; lines 1-21; S-CSCF is in monitoring system)
determining and storing addresses of Proxy-Call Session Control Functions (P- CSCFs) based on the monitoring of the SIP registration messages (page 109; 5.4.1, Constructing the Register request, line1; discovering (i.e. determining) the address of the P-CSCF from SIP registration messages; page 110; 5.4.2; From the UE to the P-CSCF; the register message includes IP address of P-CSCF and port number from DNS, page 111; 5.4.3; queries DNS and determines IP address, and add the address to deliver to S-CSCF, page 113; 5.4.7; Registration at the S-CSCF, S-CSCF receives registration request which includes IP address of P-CSCF and S-CSCF stores or keeps information which includes IP address please see page 115; 5.4.11; Re-registration and Re-Authentication; storing or keeping IP address of registration information in the S-CSCF ) in a log in the monitoring system (page 115; 5.4.11: Re-Registration and Re-Authentication S-CSCF stores or records information such as IP address wherein P-CSCF addresses are determined from any SIP registration messages having cipher or encryption keys therein (page 109; Fig. 5.4; page 110 and 111; 5.4.3; From the P-CSCF to the I-CSCF, the P-CSCF sending a register request received from a user adding in the header, its own address, a P-Charging-Vector, containing an IMS charging correlation identifier, and a flag to indicate that the user is not authenticated. The S-CSCF replies with a 401 unauthorized message and a network authentication token, please see page 111; 5.4.5, S-CSCF Challenges the UE, the P-CSCF receives the replies of the user, page 112; 5.4.6, UE’s Response to the Challenge and page 113; 5.4.7; Registration at the S-CSCF, send the message to the S-CSCF. Therefore, the S-CSCF receives a registration message, with a cipher key, please see register user message that contains P-CSCF address, i.e. its own address, in pages 110 and 111, 5.4.3, From the P-CSCF to the I-CSCF. Therefore, it is the S-CSCF stores the P-CSCF addresses);
monitoring SIP INVITE messages (page 119; Fig.5.10; S-CSCF receives SIP invite; page 121; 5.5.1.1, SIP Information, lines 1-3; monitoring SIP INVITE request; page 122; 5.5.2, Routing; monitor SIP INVITE request to identify routing information); and
for a specific call associated with a SIP INVITE message, determining a direction of the specific call. (pages 139 and 140; 5.5.5.3; VoLTE Charging, SIP invite request has P-Charging-Vector header which includes an originating Inter Operator Identifier (IOI) reveals origination of the call, page 140; the last two paragraphs; S-CSCF stored terminating IOI information associated with SIP invite request, IOI information reveals terminating communication service provider identifier which can be considered as direction of the call)
MIikka Poikselk et al discloses stored address of the P-CSCF in the S-CSCF.
MIikka Poikselk et al does not explicitly disclose determining a direction of the specific call based on a comparison of address in the SIP INVITE messages with the stored address in the log.
Noldus et al discloses determining a direction of the specific call based on a comparison of address in the SIP INVITE messages (paragraph [0005], S-CSCF uses P-Asserted-Identify (PAI) header to search registration information of database to obtain the user profile of the registered subscribers; paragraph [0009]; matching or comparing SIP information with stored information of registered subscribers; paragraph [0037]; once user profile has been retrieved or when matching is completed, forward the SIP request to a destination subscriber such as called party or intended recipient wherein the function of forwarding SIP request to a destination party is the same as the function of determining direction of call) with the stored address in S-CSCF  in the log (Fig.2; the answering node receives registration request information which includes address, path including user index, the answering nodes, S-CSCF stores the information please see paragraph [0020]; paragraph [0067]; P-CSCF include path header in the SIP register, S-CSCF stores SIP URI contained in the path header; Fig.3; S-CSCF stores record of subscriber such as SIP URI, user index) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing storing address of P-CSCF related to SIP registration in the S-CSCF of MIikka Poikselk with the method S-CSCF storing registration information of subscriber and comparing information of SIP invite with the stored information of registered subscribers in order to determine direction of the SIP call taught by Noldus. (Noldus; paragraph [0037])

Regarding claim 2, MIikka Poikselk et al in view of Noldus discloses the non-transitory computer-readable medium of claim 1, wherein the monitoring of both the SIP registration messages and the SIP INVITE messages is in an Internet Protocol (IP) Multimedia Subsystem (IMS) core and excludes messages on a Gm interface.(MIikka Poikselk; page 102; Base standards, using Cx and Dx interfaces for IMS messages, the messages are inside IMS core and not on the interface between the UE and the P-CSCF, e.g. Gm interface)

Regarding claim 3, MIikka Poikselk et al  in view of Noldus discloses the non-transitory computer-readable medium of claim 1, wherein the monitoring of both the SIP registration messages and the SIP INVITE messages is in any of an Internet Protocol (IP) Multimedia Subsystem (IMS) core and a Gm interface.(MIikka Poikselk, page 144 5.6; Voice Continuity, 5.6.1; PS-PS Intersystem Handover, lines 1-8; messages are inside IMS core and the Gn interfaces of 3GPP)

Regarding claim 4, MIikka Poikselk et al in view of Noldus discloses the non-transitory computer-readable medium of claim 1, wherein the determining the addresses of the P-CSCFs is based on Internet Protocol (IP) addresses in 401 UNAUTHORIZED messages of the SIP registration messages, with the cipher or encryption keys therein.(page 111 and 112; 5.4.5; S-CSCF challenges the UE, S-CSCF authenticates the register request from user with 401 Unauthorized message with authentication tokens, P-CSCF modified 401 Unauthorized message and sent to UE, page 112; 5.4.6. UE’s Response to the Challenge, P-CSCF send the second register message related to 401 Unauthorized message to home network, page 113; 5.4.7, Registration at the S-CSCF, S-CSCF receives the registration request, page 113; 5.4.8, The 200 (OK) Response includes address of P-CSCF such as P-Associated-URI, P-Charging-Function, P-Charging-Vector by authenticating information included in 401 Unauthorized message)

Regarding claim 8, claim 8 is rejected for the same reason as set forth in claim 1.

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 2.

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 3.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 4.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 1 as a processing device of the claim 1.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 2 as the processing device of claim 2.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 3 as the processing device of claim 3.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 4 as the processing device of claim 4.

6.	Claims 5, 12 and 19 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over MIikka Poikselk et al (VoLTE End to End and Signalling” in; “Voice over LTE”,1 February 2012 (2012-02-01) in view of Noldus et al (US 2012/0191721 A1) and Raghunathan et al (US 2020/0204990 A1).

Regarding claim 5, MIikka Poikselk et al in view of Noldus discloses the non-transitory computer-readable medium of claim 4, wherein determining the P-CSCFs include only two VIA headers to distinguish between identification of networks or destinations (MIikka Poikselk et al; pages 110 and 111; 5.4.3; From the P-CSCF to the I-CSCF, P-CSCF modifies the registration request with two VIA headers such as Path header, P-Visited-Network-ID header to distinguish between destinations )
MIikka Poikselk et al in view of Noldus does not explicitly discloses network or destinations includes the P-CSCF and I-CSCF and the 401 UNAUTHORIZED messages of SIP registration message destined for the P-CSCFs and Interrogating-Call Session Control Functions (I-CSCF).
Raghunathan et al discloses network or destinations includes the P-CSCF and I-CSCF and the 401 UNAUTHORIZED messages destined for the P-CSCFs and Interrogating-Call Session Control Functions (I-CSCF).(paragraph [0007]; Unauthorized message is destined for the P-CSCF and Unauthorized message is destined for the I-CSCF; paragraph [0006]; SIP registration message to IMS)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing P-CSCF includes VIA header to determine between destinations of MIikka Poikselk et al in view of Noldus with the method of unauthorized message is destined for P-CSCF and I-CSCF of Raghunathan et al in order to perform match the registration result from UE and X-RES from the HSS for registration taught by Raghunathan et al. (Raghunathan et al; paragraph [0007])

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 5.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 5 as the processing device of claim 5.

7.	Claims 6, 13 and 20 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over MIikka Poikselk et al (VoLTE End to End and Signalling” in; “Voice over LTE”,1 February 2012 (2012-02-01) in view of Noldus et al (US 2012/0191721 A1) and Li et al (US 2011/0141947 A1).

Regarding claim 6, MIikka Poikselk et al in view of Noldus discloses the non-transitory computer-readable medium of claim 1, wherein the comparison of address in the SIP INVITE messages determines whether an address match (Noldus; paragraph [0005], S-CSCF uses P-Asserted-Identify (PAI) header to search registration information of database to obtain the user profile of the registered subscribers; paragraph [0009]; matching or comparing SIP information with stored information of registered subscribers)  one of the stored addresses of the P-CSCFs( Fig.2; the answering node receives registration request information which includes address, path including user index, the answering nodes, S-CSCF stores the information please see paragraph [0020]; paragraph [0067]; P-CSCF include path header in the SIP register, S-CSCF stores SIP URI contained in the path header)
wherein when the address matches one of the stored addresses, determine the destination (paragraph [0037]; once user profile has been retrieved or when matching is completed, forward the SIP request to a destination subscriber such as called party or intended recipient wherein the function of forwarding SIP request to a destination party is the same as the function of determining destination
MIikka Poikselk et al in view of Noldus does not explicitly disclose source address and terminating address.
One of the embodiments of Noldus discloses source address and destination address (paragraph [0066]; address for terminating session is destination address, address for originating session is source address)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing matching address of SIP invite with stored address in S-CSCF of MIikka Poikselk et al in view of Noldus with the embodiment of Noldus which discloses destination address for termination and source address for originating in order to distinguish between terminating session and origination session taught by Noldus. (Noldus; paragraph [0066])

MIikka Poikselk et al in view of Noldus does not explicitly disclose determine whether the specific call is terminated call or originating call.
Li et al discloses determine whether the specific call is terminated call or originating call.(paragraph [0100-0101]; determine whether the specific call is terminated call or originating call)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing matching address of SIP invite with stored address in S-CSCF in order to determine the destination and disclosing source address for originating call, destination address for terminating call of MIikka Poikselk et al in view of Noldus with the method of deciding whether the call is terminating call or originating call based on the matching of Li in order to enable both packet data intercept and per-session multimedia application intercept taught by Li. (Li; paragraph [0001]).

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 6.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 5 as the processing device of claim 6.

8.	Claims 7 and 14 are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over MIikka Poikselk et al (VoLTE End to End and Signalling” in; “Voice over LTE”,1 February 2012 (2012-02-01) in view of Noldus et al (US 2012/0191721 A1), Li et al (US 2011/0141947 A1) and Shah (US 7280828 B1).

Regarding claim 7, MIikka Poikselk et al in view of Noldus discloses the non-transitory computer-readable medium of claim 1, 
One of the embodiments of Noldus destination address and source address (paragraph [0066]; address for terminating is destination address, address for originating is source address)
MIikka Poikselk et al in view of Noldus does not explicitly disclose determining the specific call as mobile terminating if an address in the SIP INVITE message matches one of the stored addresses 
 Li discloses determining the specific call as mobile terminating if an address in the SIP INVITE message matches one of the stored identifier (paragraph [0100]; determine the call is terminate call if the R-URI or address of SIP invite matches identifier stored in S-CSCF ); and
determining the specific call as mobile originating if an address in the SIP INVITE message matches one of the stored identifier (paragraph [0054]; determine the call is originating call if the header includes information matches stored identifier ) while MIikka Poikselk et al in view of Noldus discloses header includes address (MIikka Poikselk; page 123; line 1; Path header includes address)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing matching address of SIP invite with stored address in S-CSCF in order to determine the destination and disclosing source address for originating call, destination address for terminating call of MIikka Poikselk et al in view of Noldus with the method of deciding whether the call is terminating call or originating call based on the matching of Li in order to enable both packet data intercept and per-session multimedia application intercept taught by Li. (Li; paragraph [0001]).
Marking the specific call as mobile terminating and mobile originating.
Shah discloses marking the specific call as mobile terminating and mobile originating. (Column 6; lines 49-52; classifying or marking the call as mobile originated voice call and mobile terminated voice call).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing matching address of SIP invite with stored address in S-CSCF in order to determine the destination and disclosing source address for originating call, destination address for terminating call of MIikka Poikselk et al in view of Noldus and the method of deciding whether the call is terminating call or originating call based on the matching of Li with the method marking or classifying voice calls as terminating call and originating call of Shah in order to improve voice call quality taught by Shah. (Shah; column 2; line 10-15)

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 7.

Response To Arguments
9.	The applicant’s arguments regarding claims 1, 8 and 15 have been carefully considered but not persuasive.
Response to applicant’s argument on page 8, the applicant argues that The S-CSCF is located within the SIP message flow, participating in the signaling, the S-CSCF is not an external monitoring system that is generating statistics, CDRs, etc. However, the NPL discloses S-CSCF learns and monitoring SIP registration message and stored the identifier of P-CSCF in the S-CSCF for authenticating. Besides, re-registration, re-authentications process uses stored identifier in the S-CSCF, the stored identifier is stored or logged within the first SIP invite message received. Please see page 109; 5.4.1, Constructing the Register request, line1; discovering (i.e. determining) the address of the P-CSCF from SIP registration messages; page 110; 5.4.2; From the UE to the P-CSCF; the register message includes IP address of P-CSCF and port number from DNS, page 111; 5.4.3; queries DNS and determines IP address, and add the address to deliver to S-CSCF, page 113; 5.4.7; Registration at the S-CSCF, S-CSCF receives registration request which includes IP address of P-CSCF and S-CSCF stores or keeps information which includes IP address please see page 115; 5.4.11; Re-registration and Re-Authentication; storing or keeping IP address of registration information in the S-CSCF. 
The applicant further argues that S-CSCF is not external monitoring system, The claim did not claim the monitoring system is an external one. The applicant further discloses S-CSCF does not have a log of P-CSCF address to compare the address. However, the secondary reference discloses paragraph [0005], S-CSCF uses P-Asserted-Identify (PAI) header to search registration information of database to obtain the user profile of the registered subscribers; paragraph [0009]; matching or comparing SIP information with stored information of registered subscribers; paragraph [0037]; once user profile has been retrieved or when matching is completed, forward the SIP request to a destination subscriber such as called party or intended recipient wherein the function of forwarding SIP request to a destination party is the same as the function of determining direction of call, in Fig.2; the answering node receives registration request information which includes address, path including user index, the answering nodes, S-CSCF stores the information please see paragraph [0020]; paragraph [0067]; P-CSCF include path header in the SIP register, S-CSCF stores SIP URI contained in the path header; Fig.3; S-CSCF stores or records information that P-CSCF to compare SIP information with recorded information  in order to determine intendent recipient. Therefore, the applicant’s arguments are not persuasive.

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
SINHA US2010/0045168 A1 (method and apparatus to identify Spam/Robo calls) which discloses identify call type information, SIP invite message, IMS based telecommunication network, VoLTE networks), determine call termination, call origination.
Noldus et al. US 2012/0191721 A1 (method and system for efficiently locating in database a user profile in an IMS network).

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452